Title: From George Washington to John Hancock, 8 June 1776
From: Washington, George
To: Hancock, John



Sir
New York June the 8th 1776

In my Letter of yesterday which I had the honor of addressing you and which was designed to have come by post, but was prevented by his departure before the usual time, I mentioned my having received by Express a Letter and sundry papers from Genl Schuyler respecting Sr John Johnson, Copies of which I herewith transmit you for your inspection & perusal—they will shew you what measures were planned and attempted for apprehending him and securing the Scotch Highlanders in Tryon County.
Having heard that the Troops at Boston are extremely uneasy and almost mutinous for want of pay (several months of which being now due) I must take the liberty to repeat a question contained in my Letter of the 5 Ulto, “what mode is to be pursued respecting It, whether is money to be sent from hence by the paymaster Genl, or some person subordinate to him to be appointed there for that purpose?[”] I expected some direction wou’d have been given in this Instance long ’ere this, from what was contained in yours accompanying, or about the time of the last, remittance. I presume It has been omitted by reason of the multiplicity of Important business before Congress.

In perusing the several Resolves you honoured me with, when at Philadelphia and since my return, I find one allowing a chief Engineer for the Army in a separate department—the Service requiring many of them, I wish Congress if they know any persons skilled in this business, woud appoint them—Genl Schuyler has frequently applied and suggested the necessity of having some in Canada—I myself know of none.
I also find there is a Resolve of the third of June for taking Indians into service, which if literally construed, confines them to that in Canada—Is that the meaning of Congress, or that the Commander in Chief may order their service to any place he may think necessary?
In respect to the establishing of Expresses between the several Continental posts, who is to do It? the Resolve does not say—Is It expected by Congress that I shoud? whoever the work is assigned to, I think shou’d execute It with the utmost dispatch—the late Imperfect and contradictory accounts respecting our defeat at the Cedars strongly point out the necessity there is for It—No Intelligence has yet come from any Officer in command there, and most probably for want of a proper channel to convey It, tho this misfortune happened so long agoe.
When I had the honor of being in Congress, If I mistake not, I heard a resolve read, or was told of one, allowing the New York Troops the same pay of Others in the Continental service—This, If any such, I do not find, and If there is not such a one, I shall be under some embarrassment how to pay the Militia to be provided by this Province—The Resolve providing them says, they are to be paid while in service as other Troops are—But If those Inlisted heretofore in this province, are to receive according to the first establishment, It is a matter of doubt what the Militia are to have.
Before this comes to hand, a Hand Bill containing an account of a victory gained by General Arnold over the party that had defeated Colo. Bedle and Major Sherburne will most probably have reached you—I have Inquired into the authenticity of this fortunate report, and have found there is no dependance to be put in It—nor do I beleive It deserving of the least credit—I shall be happy not to hear the reverse. I have the honor to be with Sentiments of great esteem Sir Your Most Obedt Ser⟨vt⟩

Go: Washington



P.S. If Congress have come to any Resolution about an Allowance to Induce men to reinlist you will please to favor me with It, as the Time the Rifle Regimt is ingaged for is just expired.
As the Militia will be coming in and they will be in much need of Covering please to have all the Tents and Cloth proper for making ’em that can be procured, forwarded as soon as possible.

